UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1311


RENEE H. NORMAN,

                    Plaintiff - Appellant,

             v.

WELLS FARGO BANK, N.A.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:17-cv-00585-HEH)


Submitted: December 26, 2018                                      Decided: January 28, 2019


Before KING, WYNN, and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Renee H. Norman, Appellant Pro Se. Terry Catherine Frank, Benjamin Alexander Wills,
KAUFMAN & CANOLES, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Renee H. Norman seeks to appeal the district court’s order dismissing her civil

complaint against Wells Fargo Bank, N.A., in part with prejudice and in part without

prejudice. Although not raised by the parties, we have “an independent obligation to

verify the existence of appellate jurisdiction.” Campbell-McCormick, Inc. v. Oliver, 874
F.3d 390, 394 (4th Cir. 2017) (internal quotation marks omitted).           This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Industrial Loan Corp., 337 U.S. 541, 545-46 (1949). “An order dismissing

a complaint without prejudice is not an appealable final order under § 1291 if the plaintiff

could save [her] action by merely amending [her] complaint.” Goode v. Cent. Va. Legal

Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015) (internal quotation marks omitted).

       Although the district court denied several of Norman’s claims with prejudice for

failure to state a claim upon which relief could be granted, it denied the remainder of her

claims without prejudice for failure to plead sufficient facts. See Goode, 807 F.3d at 624

(holding that this Court lacks jurisdiction over appeals “in cases in which the district

court granted a motion to dismiss for failure to plead sufficient facts in the complaint . . .

because the plaintiff could amend the complaint to cure the pleading deficiency”).

Because an amendment could potentially cure the pleading defects as to these claims, the

district court’s order is not a final order appealable under § 1291, and we lack jurisdiction

over the appeal.



                                              2
       Accordingly, we deny leave to proceed in forma pauperis, dismiss the appeal for

lack of jurisdiction, and remand to the district court with instructions to allow Norman to

amend her complaint. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                             DISMISSED & REMANDED




                                            3